Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Yu (US 3,944,631), Matsuzaka (JP 11-35787), and Watanabe (US 5,906,679) for the following reasons:
Yu discloses a thermoplastic composition comprising 10-50 wt % crosslinked acrylate elastomer (i.e., claimed acrylate-based rubber-modified vinyl graft copolymer), 5-35 wt % crosslinked styrene-acrylonitrile copolymer (i.e., claimed crosslinked aromatic vinyl copolymer resin), and 15-85 wt % non-crosslinked or linear styrene-acrylonitrile copolymer (i.e., claimed aromatic vinyl copolymer resin) (abstract).  Yu discloses that mineral additives and filler can be added (col. 4, lines 56-61), however, fails to disclose the addition of zinc oxide.
Matsuzaka discloses an antibacterial thermoplastic composition comprising 0.1-2 parts by weight zinc oxide having a specific surface area of 2-12 m2/g (abstract) and teaches that a surface area less than 2 m2/g does not exhibit enough antibacterial activity and deteriorates the surface and greater than 12 m2/g also does not exhibit enough antibacterial activity and causes aggregation (paragraph 0030).  An exemplified zinc oxide has specific surface area of 4 m2/g (Table 5) is manufactured by Sakai Chemical Company (paragraph 0048).  Matsuzaka does not disclose the average particle size of the zinc oxide, however, it is the examiner’s position that surface area is directly related to particle size and one of ordinary skill in the art would have expected that zinc oxide having surface area of 2-12 m2/g would 2/g has a particle size of 0.5 μm (col. 9, lines 3-5).
It was the examiner’s position that because the zinc oxide taught by Matsuzaka and Watanabe provides for a zinc oxide having claimed BET surface area and average particle size, it is therefore inherent that the zinc oxide exhibit claimed peak position (2θ) properties and therefore claimed crystallite size since such properties are evidently dependent upon the nature of the composition used.  However, the affidavit filed on 2/3/2021 shows that the claimed peak position (2θ) properties and crystallite size are not inherent and not predictable.  Also, the data of the affidavit shows criticality for the crystallite size regarding antibacterial activity.  Therefore, the crystallite size is not prima facie obvious over the prior art.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn